internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to plr-110595-00 cc dom p si date date legend company llc state d1 d2 d3 d4 d5 a b c d e plr-110595-00 f g h i j dear this letter responds to your letter on behalf of company dated date requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts company incorporated under state law on d1 and elected to be treated as a subchapter_s_corporation under sec_1362 on d2 the shareholders of company are a b c d e f g h i and j on d3 e transferred all of his shares of company stock to llc a family limited_partnership neither e nor the other shareholders of company were aware that llc was an ineligible shareholder of an s_corporation and that the transfer would terminate company's s_corporation_election in d4 company retained a new accountant to prepare its tax returns this accountant discovered that company's s election had terminated on d3 because of e's transfer of company stock to llc on d5 e reacquired the shares from llc throughout the termination period company consistently filed its returns as if it were an s_corporation company and its shareholders represent that the termination of its election was neither intentional nor motivated by tax_avoidance or retroactive tax planning company and all of the shareholders who were shareholders during the period of termination agree to make any adjustments that the secretary may require consistent with treating company as an s_corporation including but not limited to the reallocation of the items of income and loss from llc and its members back to e plr-110595-00 law and analysis sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the termination period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary after applying the relevant law to the facts submitted and representations made we conclude that company's s_corporation_election terminated on d3 when e transferred his shares of company to llc an ineligible shareholder further we rule that the termination was inadvertent within the meaning of sec_1362 under sec_1362 company will be treated as if it were an s_corporation from d3 until d5 and thereafter provided company's s_corporation_election was valid and not otherwise terminated under sec_1362 during the termination period e shall be treated as owning the stock that he transferred to llc accordingly e and company's other shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company or any of the shareholders fail to treat company as described above this ruling shall be void the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on plr-110595-00 examination except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion whether company is otherwise qualified to be an s_corporation this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours s robert honigman acting assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries
